Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment and remarks received on September 26, 2022.

Election/Restrictions
Applicant’s election without traverse of claims 1-19 in the reply filed on September 26, 2022 is acknowledged.
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 26, 2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by SHELTON, IV et al. (US 2018/0235616).
In reference to claim 1, SHELTON, IV et al. discloses a buttress applier cartridge 305 configured to interface with an end effector of a surgical stapling instrument, wherein the buttress applier cartridge 306 comprises: a first loading region 326 (upper central area; see Diagram I below) configured to interface with an anvil of the end effector, wherein the first loading region supports a first absorbable (column 12 lines 35-47) layer 320; a second (bottom) loading region 324 (column 20 lines 31-39) configured to interface with an elongate channel of the end effector, wherein the second loading region supports a second absorbable layer 306 that is positioned on a deck (figure 11) of a staple cartridge 302; and a loading assembly 322a, 322b for securing the first absorbable layer to the anvil as the anvil approaches the first absorbable layer.

    PNG
    media_image1.png
    309
    248
    media_image1.png
    Greyscale

Diagram I

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over SHELTON, IV et al. (US 2018/0235616) in view of SHELTON, IV et al. (US 2018/0235626).
Regarding claims 2, 3, 11 and 12, SHELTON, IV et al. (‘616) discloses a buttress applier cartridge 305 configured to interface with an end effector of a surgical stapling instrument to apply a first absorbable (column 12 lines 35-47) adjunct layer 320 to an anvil of an end effector; however, SHELTON, IV et al. (‘616) does not disclose a suture provided as claimed.   SHELTON, IV et al. (‘626) teaches an adjunct layer 1444 supported by a suture 1448, wherein the adjunct layer 1444 is secured to an anvil 1428 via the sutures 1448 and suture grabbers (i.e. hooks; paragraph 232) of the anvil.  It would have been obvious to one having ordinary skill in the art at the time of filing the invention to have modified the first region of the buttress applier cartridge of SHELTONG, IV et al. (‘616) to include sutures adjacent to the adjunct layer therein, since SHELTON, IV et al. (‘626) teaches sutures as a means to secure an adjunct layer to an anvil of an end effector.
Claims 1, 9, 10 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over SHELTON, IV et al. (US 2018/0235616) in view of VENDELY et al. (US 10,166,023).
With respect to claims 1, 9, 10 and 16-18, SHELTON, IV et al. discloses a buttress applier cartridge 305 configured to interface with an end effector of a surgical stapling instrument, wherein the buttress applier cartridge 306 comprises: a first loading region 326 (upper central area; see Diagram I below) configured to interface with an anvil of the end effector, wherein the first loading region supports a first absorbable (column 12 lines 35-47) layer 320, 420; a second (bottom) loading region 324 (column 20 lines 31-39) configured to interface with an elongate channel of the end effector, wherein the second loading region supports a second absorbable layer 306, 406 that is positioned on a deck (figure 11) of a staple cartridge 302, 402; and elongated supports/pins 421 that extend from a surface of the first absorbable layer 420 to couple the layer to an anvil 404.  
SHELTON, IV et al. does not disclose a loading assembly.  VENDELY et al. teaches a buttress applier 1300 comprising a first loading region (figure 33) including a loading assembly 1350 for securing a first absorbable layer to the buttress applier.  It would have been obvious to one having ordinary skill in the art at the time of filing the invention to have modified the first region of SHELTON, IV et al. to include a loading assembly since VENDELY et al. teaches such a modification secures the first absorbable layer in place for the purpose of effectively orienting the first absorbable layer to an anvil as the anvil approaches the first absorbable layer.

Allowable Subject Matter
Claims 4-8 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to attachment for notice of references cited and recommended for consideration based on their disclosure of limitations related to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA R WEEKS whose telephone number is (571)272-4473. The examiner can normally be reached M-F 8am-2pm & 5pm-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4473. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	Other helpful telephone numbers are listed for applicant's benefit:
Allowed Files & Publication (888) 786-0101
Assignment Branch (800) 972-6382
Certificates of Correction (703) 305-8309
Fee Questions (571) 272-6400
Inventor Assistance Center (800) PTO-9199

Petitions/special Programs (571) 272-3282
Information Help line 1-800-786-9199

/GLORIA R WEEKS/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        



September 30, 2022